298 F.2d 328
111 U.S.App.D.C. 414
Gerald A. FROST, Appellant,v.UNITED STATES of America, Appellee.
No. 16509.
United States Court of Appeals District of Columbia Circuit.
Argued Nov. 13, 1961.Decided Jan. 12, 1962.

Messrs. Alan L. Wurtzel and Martin S., Thaler, Washington, D.C., (both appointed by this court) for appellant.
Mr. Judah Best, Asst. U.S. Atty., with whom Messrs. David C. Acheson, U.S. Atty., Nathan J. Paulson and Victor W. Caputy, Asst. U.S. Attys., were on the brief, for appellee.  Messrs. Charles T. Duncan, Principal Asst. U.S. Atty., and John R. Schmertz, Jr., Asst. U.S. Atty., also entered appearances for appellee.
Before EDGERTON, BAZELON and BURGER, Circuit Judges.
PER CURIAM.


1
A single indictment charged the appellant with rapes involving two different women, one on June 30 and one on August 1, 1960.  The crimes were committed, along with lesser offenses, at different places but in similar circumstances.  Appellant pleaded not guilty and testified that he was not the man.  He was found guilty on all counts and sentenced to imprisonment for ten to thirty years.


2
The charges were tried together.  Appellant's present counsel, who was not his trial counsel, urged several points on this appeal, including trial counsel's failure to interview any prosecution witnesses before trial and his failure to ask that the June 30 offenses be tried separately from the August 1 offenses.  In the circumstances of this case we find no error affecting substantial rights and must therefore affirm.


3
Affirmed.